Case 2:20-cv-10847-GAD-EAS ECF No.9 filed 09/15/20 PagelD.46 Page 1of9

UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

MEGAN NICOLE JOHNSON

Plaintiff, Case No.: 2:20-cv-10847
vs. Hon. Gershwin A. Drain
DELTA AIR LINES, INC. Mag. Elizabeth A. Stafford

Defendant.

/
MARK KELLEY SCHWARTZ (P48058) MARK SHREVE (P29149)

 

Driggers, Schultz & Herbst Garan Lucow Miller, P.C.

Attorneys for Plaintiff Attorney for Defendant Delta Air

3331 W. Big Beaver Road, Suite 101 Lines

Troy, MI 48084 1111 W. Long Lake Rd.,

(248) 649-6000/(248) 649-6442 [fax] Ste. 300

mschwartz@driggersschultz.com Troy, Ml 48098-6333
(248)641-7600/(248)641-0222
[fax]

mshreve@aaranlucow.com
/

JOINT PROPOSED DISCOVERY PLAN
PURSUANT TO FRCP RULE 26(f)

NOW COMES the Plaintiff, MEGAN NICOLE JOHNSON, by and
through her attorneys, DRIGGERS, SCHULTZ & HERBST and the
Defendant, DELTA AIRLINES, INC., by and through its attorneys, Garan
Lucow Miller, P.C., and pursuant to Federal Rules of Civil Procedure, Rule
26(f) present their Joint Proposed Discovery Plan based upon their

discussion of September 15, 2020:

 
Case 2:20-cv-10847-GAD-EAS ECF No.9 filed 09/15/20 PagelD.47 Page 2 of 9

A. Background of Claim:
1. Plaintiff's Summary of Claim:

Plaintiff's Complaint, filed in April, 2020 is a single-count cause
of action for personal injuries arising under the Montreal
Convention, a Multilateral Treaty, more formally known as the
Convention for the Unification of Certain Rules Relating to
International Carriage by Air, opened for signature on May 18,
1999. A copy of the Montreal Convention is attached as Exhibit
A to the Complaint. [ECF 1, PagelD 10-20]

On September 19, 2019, Megan Johnson was traveling as a
participant in a church mission to South Africa, from her home in
Spring Hill, Tennessee. While at the boarding gate for her
connecting flight at Detroit Metropolitan Airport, Ms. Johnson
was tripped by a loose carpet square, resulting in a tibial plateau
fracture to her right leg. The condition of the carpet square was
documented and photographed contemporaneously by the
Airport Police Department.

Ms. Johnson flew back to Nashville and underwent an open
surgical reduction to repair the medial tibial fracture utilizing
permanent internal fixative hardware. Ms. Johnson is twenty-
eight years old.

Because this case involves international carriage between two
signatory countries, Plaintiff's action is brought pursuant to the
Montreal Convention. As a general matter the Montreal
Convention provides that in the event of an Accident (defined in
Article 17), the carrier is unable to limit or exclude a passenger’s
damages below 128,821 Special Drawing Rights (“SDRs”)
(approximately $181,557 USD) and that for damages exceeding
that amount, the carrier has the burden of proving that the
damages were not due to: 1) the negligence or wrongful act or
omission of the airline, its servants or agents, or 2) that they
were due solely to the negligence or other wrongful act or
omission of a third-party. Montreal, Article 21. Exoneration (pure
comparative negligence) if proven, is permitted.

 
Case 2:20-cv-10847-GAD-EAS ECF No.9 filed 09/15/20 PagelD.48 Page 3 of 9

2. Defendant's Summary of Defenses:

The Plaintiff in this case allegedly tripped on a loose square of
carpet in the boarding area of gate A24 in the McNamara
Terminal at Detroit Metropolitan Airport. It is Defendant’s position
that the condition of the carpet was open and obvious to the
Plaintiff. While the Plaintiff will argue that the open and obvious
defense is subject to proof by the Delta Air Lines under the
Montreal Convention, Defendant contends that the duty issue is
not a burden of proof shifting element. If the situation could have
been observed by a reasonable prudent person there is no legal
duty owed. Moreover, it will be the position of the Defendant that
the Plaintiff was not in the process of “embarking” onto or
“disembarking” from the Delta Air Lines aircraft when the alleged
incident occurred and therefore the terms and conditions of the
Montreal Convention of 1999 do not apply in this case as Plaintiff
at the time of this incident was not in the process of embarking
or disembarking an aircraft, which is Plaintiff's burden of proof.
Defendant also contends that it did not have any notice of the
condition of the loose carpet square on which the Plaintiff
allegedly fell, which was not discovered upon reasonable
inspection.

B. Jurisdiction
Plaintiff

The court is vested with jurisdiction by reason of 28 U.S.C. § 1331, in
that this matter arises under the Montreal Convention, a Multilateral

Treaty.
Defendant

The basis of this Court’s jurisdiction is diversity of citizenship
pursuant to 28 USC §1332, and meeting amount in controversy
minimums.

 
Case 2:20-cv-10847-GAD-EAS ECF No.9 filed 09/15/20 PagelD.49 Page 4of9

C. The following pending civil cases arise from the same facts and
circumstances presented in the instant case: None

D. Magistrate Judge
Plaintiff:
The Plaintiff agrees to have a US Magistrate Judge conduct any
required discovery related proceedings in this case, with the
exception of dispositive motions, trial and ordering the entry of final
judgment.

Defendant:

The Defendant does not agree to have a US Magistrate Judge conduct
any required proceedings in this case.

E. Proposed Amendments to the Pleadings

1. Plaintiff: Plaintiff has no anticipated amendments at
this time.
2. Defendant: Defendant will amend its Answer, if

necessary, on or before November 1, 2020, or after any
amended Complaint is filed by the Plaintiff.

F. Settlement, including Alternative Dispute Resolution:
1. Plaintiff

Settlement has not been broached between counsel. Consistent
with the Court’s Practice Guidelines the parties will jointly identify
an acceptable facilitator on or before October 16, 2020 and
participate in a facilitation to be held on or before February 16,
2021. While Plaintiff does not agree to Case Evaluation pursuant
to the Michigan Court Rules, she remains open to settlement
discussions.

 
Case 2:20-cv-10847-GAD-EAS ECF No.9 filed 09/15/20 PagelD.50 Page 5of9

2. Defendant

Defendant does not agree to Case Evaluation pursuant to the
Michigan Court Rules, although it will agree to Case Mediation
pursuant to a mutually agreed upon case mediator. The Defendant
is always open to settlement negotiations conducted in good faith.

G. Progress of Discovery
1. Plaintiff

Plaintiff will serve written discovery shortly following the Court’s
Scheduling conference.

2. Defendant

That Defendant anticipates the filing of a Motion for Qualified
Protective Order and Authorization Pursuant to the Health
Insurance Portability and Accountability Act so that they may be
provided with the authority to obtain Plaintiff Megan Nicole Johnson's
medical records.

On September 8, 2020, Defendant served on Plaintiff, its First
Interrogatories, Request for Production of Documents and Notice of
Discovery of Medical Information concerning the Plaintiff.

It is anticipated that the depositions of the Plaintiff Johnson and
representatives of the Plaintiff's medical providers will be taken.
Defendant will also take the depositions of Plaintiff's claimed
treating physicians. Depositions will be scheduled after initial
discovery responses have been submitted and relevant medical
records have been received and reviewed. Defendant also
anticipates scheduling Plaintiff for independent medical
evaluations.

H. Electronic Discovery
The parties do not anticipate any issues with electronic discovery

or protective orders at this time but will raise any issues in
accordance with the Federal Rules should they arise. The parties

 
Case 2:20-cv-10847-GAD-EAS ECF No.9 filed 09/15/20 PagelD.51 Page 6of9

agree to follow the Eastern District's Model ESI Order for the
discovery of any electronically stored information.

Issues which may be appropriately resolved by motion

Plaintiff: Plaintiff anticipates filing her motion for partial summary
judgment at or near the close of discovery.

Defendant: Defendant may file a Motion for Summary Judgment
pursuant to Fed. R. Civ. P. 56 on the basis of:

- The applicability of the terms and conditions of the Montreal
Convention

- No liability as the Plaintiff failed to make proper observations of an
open and obvious condition

- No liability as Defendant had no notice of the condition alleged by
the Plaintiff to have caused her trip and fall.

- Motion for Qualified Protective Order and Authorization Pursuant
to the Health Insurance Portability and Accountability Act

J. Conduct of Trial

The parties agree that this case is to be tried before a jury.

K. Estimated Trial Length

Based on what is known at this time, we estimate that at trial we may
require approximately a) 24 to 35 in court hours for the presentation of
Plaintiffs’ case, and b) 35 in court hours for the presentation of
Defendants’ case.

L. Insurance — Defendant is insured subject to an SIR.
M. The Plaintiff submits the following proposed Discovery Plan:
1. 26(a) Pretrial Discovery Disclosures: Parties jointly purpose to
exchange their initial disclosures pursuant to the Federal Rules

of Civil Procedure, Rule 26(a)(1) on or before September 28,
2020.

 
Case 2:20-cv-10847-GAD-EAS ECF No.9 filed 09/15/20 PagelD.52 Page 7 of9

2. All fact discovery shall be completed by March 16, 2021, unless
the completion date is extended by stipulation as to the Parties
and with the Court’s approval.

3. The Parties will exchange preliminary lay and/or factual witness
lists regarding all lay and/or factual witness known by the
Parties by October 15, 2020.

4. __ Plaintiff's Proposal:

Because Article 21.2 of the Montreal Convention makes it the
Defendant's burden of proof to disclaim damages under the
second tier of (unlimited) damages, Plaintiff proposes the
following approach as to liability and damage expert witness
disclosures:

A. Liability Experts:

i) Defendant shall list all liability expert witnesses it intends to
call in this action by November 1, 2020;

ii) Plaintiff shall list all liability expert witnesses it intends to call
in this action by December 1, 2020;

iii) Defendant shall provide liability expert reports and
disclosures pursuant to FRCP 26(a)(2)(B) and 26(a)(2)(C)
on or before January 15, 2021, and thereafter Plaintiff may
take the depositions of Defendant’s experts pursuant to
FRCP 26(b)(4)(A) within 30 days thereafter.

iv) Plaintiff shall provide liability expert reports pursuant to
FRCP 26(a)(2)(B) and 26(a)(2)(C) on or before by February
15, 2021, and thereafter Defendant may take the depositions
of Plaintiff's experts pursuant to FRCP 26(b)(4)(A) within 30
days thereafter.

B. Damage Experts

i) Plaintiff shall list all damages expert witnesses it
intends to call in this action by November 1, 2020;

ii) | Defendant shall list all damages expert witnesses it
intends to call in this action by December 1, 2020;

 
Case 2:20-cv-10847-GAD-EAS ECF No.9 filed 09/15/20 PagelD.53 Page 8 of 9

iii) | Plaintiff shall provide damages expert reports and
disclosures pursuant to FRCP 26(a)(2)(B) and
26(a)(2)(C) on or before January 15, 2021, and
thereafter Defendant may take the depositions of
Plaintiff's experts pursuant to FRCP 26(b)(4)(A) within
30 days thereafter.

iv) Defendant shall provide liability expert reports pursuant
to FRCP 26(a)(2)(B) and 26(a)(2)(C) on or before by
February 15, 2021, and thereafter Plaintiff may take
the depositions of Defendant’s experts pursuant to
FRCP 26(b)(4)(A) within 30 days thereafter.

The Defendant submits the following proposed Discovery Plan:

1.

26(a) Pretrial Discovery Disclosures: Parties jointly purpose to
exchange their initial disclosures pursuant to the Federal Rules
of Civil Procedure, Rule 26(a)(1) on or before November 4,
2020.

All fact discovery shall be completed by March 19, 2021
unless the completion date is extended by stipulation as to the
Parties and with the Court's approval.

The Parties will exchange preliminary lay and/or factual witness
lists regarding all lay and/or factual witness known by the

Parties by. January 29, 2021

Expert Witnesses - The Parties agree that the following
approach as to expert witness disclosure:

a. _ Plaintiffs shall list all expert witnesses Plaintiffs intend to
callin this action by February 26, 2021.

b. | Defendants shall list all expert witnesses Defendants
intend to call in this action by March 29, 2021.

c. Plaintiff shall provide original expert reports and
disclosures pursuant to FRCP 26(a)(2)(B) and 26(a)(2)(C)
on or before March 29, 2021, and thereafter
Defendants may take the depositions of Plaintiff's experts
pursuant to FRCP 26(b)(4)(A) within 30 days thereafter.

 
Case 2:20-cv-10847-GAD-EAS ECF No.9 filed 09/15/20 PagelD.54 Page 9of9

d. Defendants shall provide original expert reports pursuant
FRCP 26(a)(2)(B) and 26(a)(2)(C) on or before by
April 30, 2021, and thereafter Plaintiff may take the
depositions of Defendants’ experts pursuant to FRCP
26(b)(4)(A) within 30 days thereafter

e. Expert discovery cut off by May 28, 2021.

Expert witness deposition scheduling may be modified by

stipulation of parties.

g.  Dispositive Motions and Motions in Limine

ay

1.  Dispositive Motions should be filed by June 18,
2021.

2. Motions in Limine shall be filed within 30 days
before the trial date.

h. Final Pre-Trial order due: 10 days before Final Pre-Trial
Conference.

i. Final Pre-Trial Conference:

 

 

 

 

To be set by the Court
h. — Trial Date:
To be set by the Court
s/ Mark Kelley Scwhartz s/Mark Shreve
Mark Kelley Schwartz (P48058) MARK SHREVE (P29149)

Attorney for Plaintiff Attorney for Defendants

#3902532

 
